             Case 2:19-mc-00157-RSL Document 9 Filed 07/01/20 Page 1 of 3



 1                                                    The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
     UNITED STATES OF AMERICA,                             NO. 2:19-MC-00157-RSL
10
                              Plaintiff,                           (2:17-CR-00311-RSM-1)
11
             v.                                            Continuing Garnishment Order
12
     GABRIEL CRONIN,
13
              Defendant/Judgment Debtor,
14
           and
15
     THE VANGUARD GROUP,
16
                              Garnishee.
17
18
            A Writ of Continuing Garnishment, directed to Garnishee, The
19
     Vanguard Group, has been duly issued and served upon the Garnishee.
20
     Pursuant to the Writ, Garnishee The Vanguard Group, filed its Answer on
21
22   December 9, 2019, stating that at the time of the service of the Writ,

23   Garnishee had in its possession, custody, or control a Roth IRA Brokerage
24
     account, valued at $29,054.98, as of November 27, 2019, in which Mr. Cronin
25
     maintains an interest.
26
     //
27
28   //

     CONTINUING GARNISHMENT ORDER (USA v. Gabriel                              UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     Cronin & The Vanguard Group, Court Nos. 2:19-MC-00157-RSL /                       SEATTLE, WA 98101
     2:17-CR-00311-RSM-1) - 1                                                          PHONE: 206-553-7970
             Case 2:19-mc-00157-RSL Document 9 Filed 07/01/20 Page 2 of 3



 1          After notification of the garnishment proceeding was mailed to the
 2
     Garnishee and Defendant/Judgment Debtor Cronin on or about November
 3
     22, 2019, Mr. Cronin has not requested a hearing to determine exempt
 4
     property as of this date.
 5
 6          IT IS THEREFORE ORDERED as follows:

 7          That the Garnishee, The Vanguard Group, shall pay to the United
 8
     States District Court for the Western District of Washington, the entire
 9
     amount (less federal tax withholdings paid to the Internal Revenue Service, if
10
     any) of non-exempt property from any and all accounts in the Garnishee’s
11
12   possession, custody, or control, including, but not limited to, the Roth IRA

13   Brokerage account, in which the Defendant/Judgment Debtor maintains an
14
     interest and meets the requirements to withdraw, or becomes eligible to
15
     withdraw, but such amount shall not exceed the amount necessary to pay Mr.
16
     Cronin’s restitution balance in full;
17
18          That such payment(s) shall be applied to Defendant/Judgment Debtor

19   Cronin’s outstanding restitution obligation, by the United States District
20
     Court for the Western District of Washington; and
21
            That the payment shall be made out to the United States District Court,
22
     Western District of Washington, referencing Case Nos. 2:17-cr-00311-RSM-1
23
24   and 2:19-MC-00157-RSL, and to deliver such payment either personally or by

25   First Class Mail to:
26
                    United States District Court, Western District of Washington
27                  Attn: Financial Clerk – Lobby Level
                    700 Stewart Street
28                  Seattle, Washington 98101

     CONTINUING GARNISHMENT ORDER (USA v. Gabriel                  UNITED STATES ATTORNEY’S OFFICE
                                                                    700 STEWART STREET, SUITE 5220
     Cronin & The Vanguard Group, Court Nos. 2:19-MC-00157-RSL /           SEATTLE, WA 98101
     2:17-CR-00311-RSM-1) - 2                                              PHONE: 206-553-7970
             Case 2:19-mc-00157-RSL Document 9 Filed 07/01/20 Page 3 of 3



 1          DATED this 1st day of July, 2020.
 2
 3
                                     A
                                     ROBERT S. LASNIK
 4
                                     United States District Court Judge
 5
 6
     Presented by:
 7
 8   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 9
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v. Gabriel                     UNITED STATES ATTORNEY’S OFFICE
                                                                       700 STEWART STREET, SUITE 5220
     Cronin & The Vanguard Group, Court Nos. 2:19-MC-00157-RSL /              SEATTLE, WA 98101
     2:17-CR-00311-RSM-1) - 3                                                 PHONE: 206-553-7970
